GUY, J., delivered the opinion of the court, in which GILMAN, J., joined. CLAY, J. (pp. 1010-15), delivered a separate dissenting opinion.
OPINION
RALPH B. GUY, Jr., Circuit Judge.
Plaintiff, Warren Pierce, appeals from the district court’s dismissal of this action seeking enforcement of a subpoena duces tecum issued to defendant A & M Specialists, Inc., by the arbitrator in a grievance proceeding between the American Federation of Television and Radio Artists, AFL-CIO (AFTRA or Union), and his former employer, defendant WJBK-TV (New World Communiea-tions of Detroit, Inc.) (WJBK).1 Pierce argues on appeal that the district court erred by refusing to enforce the subpoena under § 301 of the Labor Management Relations Act (LMRA) of 1947, 29 U.S.C. § 185, or § 7 of the Arbitration Act, 9 U.S.C. § 7. We agree and reverse the judgment of the district court.
I.
Pierce was employed by WJBK as a news anchor, reporter, and talk show host, under an individual contract and a collective bargaining agreement. The collective bargaining agreement provided for “final, binding and conclusive” arbitration of grievances.2 On November 30, 1995, WJBK terminated Pierce’s employment. WJBK contends that, among other things, Pierce violated the terms of his contract and code of business conduct when he misused automobile privileges extended to him by certain automobile companies. Pierce grieved the discharge arguing, in part, that other media personalities guilty of similar abuses were not disciplined or discharged. The dispute was submitted to arbitration pursuant to the collective bargaining agreement.
A & M, which was not a party to the employment contract or the grievance, is in the business of maintaining, storing, and delivering automobiles to third persons, including media personalities, on behalf of various automobile manufacturers. Aside from the arbitrator’s subpoena at issue in this case, Pierce made several other unsuccessful attempts to subpoena records from A & M. The arbitrator issued his subpoena on August 30, 1996, directing A & M to appear at the office of plaintiffs counsel on September 6, 1996, and at the arbitration hearing scheduled for September 13, 1996, and to produce records concerning the use of its vehicles by media personalities. A & M refused to comply and filed a petition to quash the subpoena with the district court. In response, Pierce *1007asked the district court to enforce the subpoena. The district court dismissed the action in February 1997, for failing to allege any basis for subject matter jurisdiction.
In June 1997, Pierce and the Union filed this action seeking once again to enforce the arbitrator’s subpoena issued August 30,1996. The district court ordered A & M to show cause why it should not be required to comply. Both WJBK and A & M filed motions to dismiss and the district court heard oral argument. In September 1997, the district court granted the defendants’ motions to dismiss and denied the plaintiffs’ request to enforce the subpoena. Finding that it had subject matter jurisdiction and authority to enforce the subpoena under § 301 of the LMRA, the district court nonetheless refused to enforce it on the grounds that the information was “irrelevant to the decision to be made by the arbitrator.” The district court explained:
The parties, through the arbitrator, may seek and obtain knowledge of what WJBK knew about the use and misuse, if any, of A & M-provided automobiles by other WJBK employees. This information will allow the arbitrator to answer the question whether WJBK treated Mr. Pierce any differently from other employees known to [have] been provided automobiles by A & M, if there are any such employees. The “everybody’s doing it” defense is not relevant unless WJBK knew other WJBK employees, covered by the AFTRA contract, were engaged in behavior substantially similar to that for which Mr. Pierce was apparently terminated.
That A & M provided automobiles to employees of media other than WJBK could only be relevant if WJBK knew this at a level of cognition sufficient to prompt a more moderate reaction to Mr. Pierce’s alleged violation of company policy. This, too, is a matter of what WJBK knew and evidence of that must be obtained, at least in the first instance, from WJBK, the employer party to the collective bargaining agreement.
(Emphasis in original). Pierce appeals from this decision.
II.
A. Subject Matter Jurisdiction
The district court found that it had subject matter jurisdiction of this case under § 301 of the LMRA. We agree. Care must be taken in addressing the question of jurisdiction because this is an independent action, rather than a claim “embedded” in another controversy over which the district court already had subject matter jurisdiction. The amended complaint filed by Pierce and the Union specifically alleged that the court had jurisdiction arising under § 301 of the LMRA, § 7 of the FAA, and 28 U.S.C. §§ 1331 and 1332.3 Plaintiffs also alleged that the grievance was being arbitrated pursuant to the collective bargaining agreement between the plaintiffs and WJBK.
District courts have federal question jurisdiction of cases “arising under the Constitution, laws or treaties of the United States.” 28 U.S.C. § 1331. A ease arises under federal law when an issue of federal law appears on the face of a well-pled complaint. Metropolitan Life Ins. Co. v. Taylor, 481 U.S. 58, 63, 107 S.Ct. 1542, 95 L.Ed.2d 55 (1987). “Merely referring to a federal statute, however, does not establish federal jurisdiction if the dispute does not involve ‘a substantial question of federal law.’ ” Ford v. Hamilton Inv., Inc., 29 F.3d 255, 258 (6th Cir.1994) (citing Franchise Tax Bd. v. Construction Laborers Vacation Trust, 463 U.S. 1, 28, 103 S.Ct. 2841, 77 L.Ed.2d 420 (1983)).
Notwithstanding plaintiffs aver-ments, it is well established that the Federal Arbitration Act does not create any independent federal question jurisdiction. See Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 25 n. 32, 103 S.Ct. 927, 74 L.Ed.2d 765 (1983) (The FAA creates “a body of federal substantive law establishing and regulating the duty to honor an agreement to arbitrate, yet it does not create any independent federal-question jurisdiction under 28 U.S.C. § 1331 (1976 ed. Supp. V) or otherwise.”) Likewise, we have held that the federal nature of the underlying claims submitted to arbitration does not confer federal question jurisdiction over a suit to confirm an *1008arbitration award since the rights asserted “are actually based on the contract to arbitrate rather than on the underlying substantive claims.” Detroit Pension Fund v. Prudential Sec., Inc., 91 F.3d 26, 29 (6th Cir.1996), cert. denied, — U.S. -, 117 S.Ct. 1252, 137 L.Ed.2d 333 (1997). See also Smith Barney, Inc. v. Sarver, 108 F.3d 92, 94 (6th Cir.1997); Collins v. Blue Cross Blue Shield of Michigan, 103 F.3d 35, 38 (6th Cir.1996); Ford, 29 F.3d 255.
In contrast with Detroit Pension Fund, Smith Barney, and Collins, the agreement to arbitrate in this case is part of a collective bargaining agreement governed by § 301 of the LMRA and, therefore, the agreement to arbitrate itself arises under federal law. Not only does § 301 of the LMRA confer jurisdiction over all suits “for violation of contracts between an employer and a labor organization,” it is also a source of substantive law for the enforcement of collective bargaining agreements, including suits to compel arbitration. See Textile Workers Union v. Lincoln Mills, 353 U.S. 448, 77 S.Ct. 912, 1 L.Ed.2d 972 (1957). In this case, Pierce and the Union sued the employer and A & M seeking to enforce a subpoena issued by an arbitrator in a grievance proceeding being conducted pursuant to a collective bargaining agreement. We find this action arises under § 301 of the LMRA.4
A & M argues that the district court lacked subject matter jurisdiction because A & M was not a party to the collective bargaining agreement and did not agree to arbitrate disputes with the Union, Pierce, or WJBK.5 This argument begs the real question because the issue in this case is not whether A & M can be forced to arbitrate a dispute, but whether, as a non-party, it can be compelled to produce documents in the arbitration between Pierce and WJBK. As the Supreme Court has observed, “[t]he nature of the relief available after jurisdiction attaches is, of course, different from the question whether there is jurisdiction to adjudicate the controversy. The relief in § 301 cases varies ... [b]ut the breadth or narrowness of the relief which may be granted under federal law in § 301 cases is a distinct question from whether the court has jurisdiction over the parties and the subject matter.” Avco Corp. v. Aero Lodge 735, Int’l Ass’n of Machinists, 390 U.S. 557, 561, 88 S.Ct. 1235, 20 L.Ed.2d 126 (1968). We find that the action seeking enforcement of the arbitrator’s subpoena in a grievance conducted pursuant to a collective bargaining agreement arises under § 301 and, therefore, the district court had subject matter jurisdiction to decide the controversy.6
B. Enforcement of Subpoena
Pierce contends that the district court had authority to enforce the arbitrator’s subpoe*1009na under either § 301 of the LMRA or § 7 of the FAA. The district court found that it had authority under § 301, relying upon Wilkes-Barre Publishing Co. v. Newspaper Guild, Local 120, 559 F.Supp. 875 (M.D.Pa.1982). We agree.
The Supreme Court, quoting from Lincoln Mills, reiterated that
the substantive law to apply in suits under § 301(a) is federal law, which the courts must fashion from the policy of our national labor laws____ The Labor Management Relations Act expressly furnishes some substantive law. It points out what the parties may or may not do in certain situations. Other problems will lie in the penumbra of express statutory mandates. Some will lack express statutory sanction but will be solved by looking at the policy of the legislation and fashioning a remedy that will effectuate that policy. The range of judicial inventiveness will be determined by the nature of the problem.
Avco, 390 U.S. at 559, 88 S.Ct. 1235. Further, the Supreme Court in United Paper-workers International Union v. Misco, Inc., 484 U.S. 29, 40 n. 9, 108 S.Ct. 364, 98 L.Ed.2d 286 (1987), expressly recognized that federal courts may look to the FAA for guidance in labor arbitration cases in the wake of the holding in Lincoln Mills. Thus, apart from the question of whether the FAA itself directly applies to the collective bargaining agreement in this ease, we may find guidance in the FAA’s provisions and in court decisions concerning a district court’s power to enforce subpoenas under the FAA. As a result, it is not necessary to decide whether the FAA itself applies to Pierce’s employment or the arbitration being conducted pursuant to the collective bargaining agreement.
Section 7 of the FAA explicitly provides that an arbitrator “may summon in writing any person to attend before them ... as a witness and in a proper case to bring with him or them any book, record, document, or paper which may be deemed material as evidence in the case.” Also, if the person summoned refuses or neglects to obey the summons, he may be compelled to appear, or punished for contempt, upon a petition to a federal district court. See 9 U.S.C. § 7. Just as the subpoena power of an arbitrator under the FAA extends to non-parties, a labor arbitrator conducting an arbitration under a collective bargaining agreement should also have the power to subpoena third parties. See Wilkes-Barre, 559 F.Supp. at 880 (“a decision to enforce an arbitrator’s subpoena will promote the goals of labor policy if it will foster the effective operation of arbitration machinery”). In addition, the FAA’s provision authorizing an arbitrator to compel the production of documents from third parties for purposes of an arbitration hearing has been held to implicitly include the authority to compel the production of documents for inspection by a party prior to the hearing. See Meadows Indem. Co. v. Nutmeg Ins. Co., 157 F.R.D. 42 (M.D.Tenn.1994); Stanton v. Paine Webber Jackson & Curtis, Inc., 685 F.Supp. 1241 (S.D.Fla.1988). We hold that under § 301, a labor arbitrator is authorized to issue a subpoena duces tecum to compel a third party to produce records he deems material to the case either before or at an arbitration hearing. We caution that this decision should not be read to mean that a party to the arbitration is entitled to any such discovery, only that a labor arbitrator may issue such a subpoena.7
This conclusion leads us to the question of whether the district court erred by *1010refusing to enforce the subpoena in this case based on its determination that the subpoenaed information was not relevant to the arbitration. In Wilkes-Barre, the court held that pursuant to the authority of § 301 of the LMRA, “subpoenas issued by labor arbitrators are, in appropriate circumstances, enforceable in the federal district courts.” Wilkes-Barre, 559 F.Supp. at 882. The FAA authorizes an arbitrator to compel production of documents “which may be deemed material as evidence in the case.” 9 U.S.C. § 7.
Consistent with federal labor policy, however, the relevance of the information and the appropriateness of the subpoena should be determined in the first instance by the arbitrator. In Wilkes-Barre, where the arbitrator expressly noted that he had made no evaluation of the relevance of the subpoenaed information, the district court declined to do so as well stating that “[i]t is not the function of this court to determine what an arbitrator would or should find relevant in resolving a dispute.” Wilkes-Barre, 559 F.Supp. at 882. See also Meadows, 157 F.R.D. at 44 (district court noted that the arbitration panel had determined the documents were relevant to the proceedings and refused to “second guess” that conclusion). This coui-t has even found that “when interpretation of a term in a collective bargaining agreement such as ‘just cause’ is at issue ... an arbitrator’s judgment as to whether evidence is or is not relevant is part of the bargain, and a court’s power to disturb such discretionary determinations is quite limited.” National Post Office Mailhandlers v. United States Postal Serv., 751 F.2d 834, 841 (6th Cir.1985). See Misco, 484 U.S. at 36, 108 S.Ct. 364 (“courts play only a limited role when asked to review the decision of an arbitrator”).
In this case, Pierce argued that the information concerning the use of vehicles from A & M by media personalities is relevant to the issue of whether his use of vehicles violated industry standards as well as his claim that WJBK did not discharge other employees for similar conduct. There is, however, no indication in the record that the arbitrator ever considered whether the information subpoenaed from A & M was relevant to the issues raised in the arbitration proceeding. At the same time, it appears that A & M did not raise its objections with the arbitrator. Furthermore, despite contemplating an in camera review of the subpoenaed records, the district court did not review them before declaring the information irrelevant. For these reasons, we find it was error for the district court to decide that the information was irrelevant to the proceeding and refuse to enforce the subpoena on that basis. As one district court aptly observed, “[i]t must be assumed that the presiding arbitrator is an experienced person well versed in evaluating the alleged claims of the employer,” or, in this case the objections of A & M, and is capable of screening the material for what is relevant and ordering proper safeguards for the information. Local Lodge 1716, Int'l Ass’n of Machinists v. Pratt & Whitney, 329 F.Supp. 283, 287 (D.Conn.1971) (safeguards such as sealing the record or limiting access to counsel only).
The judgment is REVERSED and, given that more than two years have already passed since the subpoena issued, the district court is ordered to enter judgment compelling A & M to produce the documents directly to the arbitrator for in camera inspection along with any evidentiary objections A & M may have to the admission of those documents or to their further disclosure.

. The complaint in this case, filed by AFTRA and Pierce against WJBK, asked not only for enforcement of the subpoena, but also for reinstatement. After WJBK filed a motion to dismiss, AFTRA and Pierce filed an amended complaint against both WJBK and A & M seeking only enforcement of the subpoena. The notice of appeal was filed by Pierce, only, and no cross-appeal was filed.


. The arbitration provision from the collective bargaining agreement states that arbitration is to be conducted under the Voluntary Labor Arbitration Rules of the American Arbitration Association, which permit an arbitrator "authorized by law” to subpoena witnesses and documents independently or at the request of a party.


. Despite the reference to § 1332, there is no basis for diversity jurisdiction as both Pierce and A & M are citizens of Michigan.


. In one case, not cited by the parties, the district court found no jurisdiction in an action seeking to enforce an arbitrator’s subpoena against non-parties to the collective bargaining agreement. While the court noted that the defendants were not parties to the contract, it actually concluded that ”[i]n the absence of any mention of a collective bargaining agreement in the complaint, this Court has no jurisdiction under § 301 of the LMRA.” Local 639, Drivers, Chauffeurs & Helpers v. Seagram Sales Corp., 531 F.Supp. 364 (D.D.C.1981). In this case, the amended complaint relies on the collective bargaining agreement between the Union and WJBK.


. Although not mentioned by A & M, we and other courts have broadly stated that there is no subject matter jurisdiction over non-signatories to a collective bargaining agreement under § 301. See Local 951, United Food and Commercial Workers v. Mulder, 31 F.3d 365 (6th Cir.1994); Local 47, Serv. Employees Int’l Union v. Commercial Property Servs., 755 F.2d 499, 506 (6th Cir.1985). It is clear from examination of those cases, however, that this line of authority does not address the issue presented here. Rather, the cases uniformly involve attempts to bind a non-signatory to an arbitration clause it did not agree to, e.g., Mulder, or suits against a non-signatory for tortious interference with the collective bargaining agreement, see International Union, United Mine Workers v. Covenant Coal Corp., 977 F.2d 895, 897 (4th Cir.1992) (listing cases). None of these cases hold that a district court is without federal subject matter jurisdiction under § 301 over an action to enforce a subpoena issued by a labor arbitrator to a third party in an arbitration proceeding being conducted pursuant to a collective bargaining agreement.


.The dissent characterizes this case as both "an attempt to bind a non-signatory to an arbitration clause to which it did not. agree” and "little more than a suit against a non-signatory, A & M, for tortious interference with the arbitration clause of the contract.” However, plaintiffs did not seek relief from A & M, or to compel A & M to arbitrate any dispute. Rather, this case, which is *1009strictly collateral to the arbitration, was brought to enforce a labor arbitrator’s subpoena seeking information from a third-party witness in an arbitration conducted pursuant to a collective bargaining agreement. Additionally, one of the reasons there is exclusive federal jurisdiction over § 301 actions is to help establish a uniform body of federal labor law. It seems inconsistent with this policy to say that a state court should be making a decision as to whether this subpoena is enforceable. The issue involving enforcement of this subpoena against a third party should be controlled by federal labor law.


. We do not reach the question of whether an arbitrator may subpoena a third party for a discover}' deposition relating to a pending arbitration proceeding. See, e.g., Integrity Ins. Co. v. American Centennial Ins. Co., 885 F.Supp. 69 (S.D.N.Y.1995) (under the FAA, an arbitrator may not compel attendance of a non-party at a pre-hearing deposition, although the arbitrator may compel pre-hearing document production).